(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Por cuanto, en el presente caso no se ba formulado el alegato de conformidad con lo establecido por el reglamento de este tribunal, faltando en él un señalamiento específico de errores, motivo suficiente para desestimar la apelación;
Por cuanto, la cuestión suscitada por el fiscal de este tribunal, con relación a no aparecer de la copia del récord, el nombre de persona alguna jurando la denuncia, no es sufi-ciente, ya que el juicio se siguió sin que se suscitara tal cues-*973tión, y aparece la copia de la firma del funcionario ante quien se juró, y hay elementos bastantes para suponer que puede haber un defecto en la copia, y para sostener la presunción de que el procedimiento se siguió de acuerdo con las prescrip-ciones de ley,
Pon tanto, se desestima la apelación del acusado en este caso.